‘ “Write the full name of each defendant who is being sued. i the

Case 1:20-cv-01621-CCC-CA Document1 Filed 09/08/20 Page 1of49

t-

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights: risen

_UNITED STATES DISTRICT COURT
for the

MadiE _ District of its eu ANA
Civ ie Division

Case No.

 

CAVoN CECIL . sm ‘TH. (to be filled in by the Clerk’s Office)
Plainiff(s)

OVrite the fuil name eof each plaintiff who is filing this complaint,

Sf the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

“page. ‘with the full list of names.)

FILED

- SOF Linck, NEP i sndeF led, SPO, WETIEL SCRANTON —
dail, Aud PABIDE NOE, EX, ¢ SEP 68 2000

Mende FATMEL cer ames PHAL SELLE:

Defendant(s) Pe Ams
Cr. .

/ * DEPUTY-CLERK

af

names of all the defendants cannot fit in the space above, please
write “see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social
security number or full birth date; the full name of a person known to be‘a minor; or a complete financial account

‘ number, A filing may include only: the last four digits of a social security number; the year of an individual’s ©
birth; a minor’s initials; and the last four digits ofa financial account number,

- Except-as noted i in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint, ’

In order for your complaint to be filed, it must be siccompanied by the filing fee or an a application to proceed i in.
forma pauperis.

 

 

 

 

_ Page lof 11

 
 

rz

Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 2 of 49

Pro‘Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

oy The Parties to This Complaint

A, . The Plaintiff(s)

Provide the information below for each plaintiff named i in the complaint. Attach additional pages if

 

 

 

 

 

 

needed,
Name , LAVON CLC Smit !
All other names by which
you have been known: _SMir? SHA 564 SKE
ID Number , EZ sYo3
Current Institution Odi- 3M THAE A
Address 1120 TYME STREET
: Hunton A 16652
City State "Zip Code

’ B The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)

listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their .—
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name SU MINTEMSET Carne Ler tHfEh
Job or Title (if known) BWPER RPTEMSEN TT
Shield Number , ;
Employer NE] Pr OF CoALEdTjonN’S
Address QO VLE FTREET
| Hosi¢soN (fA 6S 2
. City - State - - Zip Code

[J individual capacity [J official capacity

Defendant No. 2

 

 

 

 

 

 

Name . CHAS — DAME FIE: cA
Job or Title (finown) Neuere  SulOerinsTeEnW\enT
Shield Number .
Employer A EFT OF GoLhECTIONSD
Address Jlad- > (KE STREET
AuTi ho Pe 16652
: City State Zip Code

. [| Individual capacity [Official capacity

Page 2 of 11

 

 
 

Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 3 of 49

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

IL.

Basis for Jurisdiction . , \

Defendant No. 3

 

 

 

 

 

 

Name My, Sous a} AA UAL JePaecimney 7. AWA
Job or Title (if known) 74> HEAT CARE
Shield Number . Vo |
Employer oO J EST, OF GoLléaTionNd
Address _ HQ0 PKE QTREET
_HONTING bond - (Hh, ths
J City. . State Zip Code

[_] Individual capacity [Aor capacity

Defendant No. 4

 

 

 

 

 

 

Name _ Rime (2), Munn: cia
Job or Title (if known) Plat. ma CEITIOAL
“ — Shield Number ,
Employer SANGO via. Gam
Address : .
ALLEGAN my £9010
_ City, State Zip Code

["] individual capacity [17 Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A,

Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim) , . |

: [-FState or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C, § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or loca! officials?

gi

Fameus. CONST. Ctueh. Ash UNCYYAL Dawsinesr/ Quit LGHTS ACT OF uy tb

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights, if you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11

 
 

Case 1:20-cv-01621-CCC-CA Document 1. Filed 09/08/20 Pagé 4 of 49

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

Dz. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color —
of state or local law. If you are suing under Bivens, explain h how each defendant acted under color of -

federal law. Attach additional pages if needed.

EACH Jeraubinn[sinmed Veep To ActAlouEE VISUAL Aer
Ill. _ Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

oogooo

Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than. one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose. .
. , c

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

pnt? 13,204 AT M347 On CB AT Sarsmimiier

Page4of ll —

 
 

Case 1:20-cv-01621-CCC-CA Document'1 Filed 09/08/20 Pagé 5 of 49

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. - What date and approximate time did the events giving rise to your claim(s) occur?

MAT 18 a'¢7 am

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was Are else involved? Who else saw what happened?)

i AFTEL USING 'Ammouvurn LACTATE *550t/bEM BF males L
WH Atms MEK HEAL WEE SET ON FILE Ad aJAS SENT
Aus Mex7 Jay Por J THE IUPIRMALY,

EVELPONE 0) OB-BlOCK THOXGHT ZX WAS Agus Florn A ‘eH
EATH§ NVeeAse. ALSO GOAAS GPLLEN ABoT my OE :

 

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Tank 2 Jecece CHemea. bL0'5, 7 Aer, EI Head.
| Ronawenr Aiseecoens Neve SAMA GE, PA Wie ATTACKS.

TLEATES OW ZU FORK) dats Fak pwrEcrion Awk Cived
_ANT1§wTIED

VI. =‘ Relief

State briefly what you want the court to do for you, Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
. the acts alleged. Explain the basis for these claims.

(ASTIEF AS THE Cout7 Fo KetomaWge 4oq 000 OO Teme
Assds SEVERALLG iN THE mibsuijusl 4s OFFIOAL GAPAU/TIE DS AD
Defeats AT SmiTHFEX Ad ONEPALTMEMT BF COLLECTIONS

PANTIFF ASLS LOMPNSATLE And (Bait ye 0 F 25,009 000,°° GAG}
OF THE Names DEFEAT. COsNETESL 7O oC Peeeycd(2) Anseoty IN f9o010

Page 5 of 11

 
 

Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 6 of 49

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have. not
exhausted your administrative remedies.

A, Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Ave
[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

S01 - Sey THEIELS

B, Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
, procedure?

[HAYes
[| No
[] Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[] ves ~
[] No
tb not know

If yes, which claim(s)?

 

Page 6 of 11

 
 

Case 1:20-cv-01621-CCC-CA Document1 Filed 09/08/20 Page 7:of 49

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint? —

Lys
[| No

Ifno, did you file a grievance about the events described in n this complaint at any other jail, prison, or
other correctional facility? .

[ ] Yes
[_]No

E, If you did file a grievance:

1; Where did you file the grievance?

Sa. -Ssm THEIEN

2. What did you claim in your grievance?

FAIRE To TREAT IWTJOMES FLOFERLY

3. What was the result, if any?

ewes “CLAIMS,

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance Process, )

FES GUEVANCE LOBES ComeTed (SEE boot ptasst)

ee

Page 7 of 1!

 
 

Case 1:20-cv-01621-CCC-CA Document1 Filed 09/08/20 Page 8 of 49

- Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

i. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any;

 

G.. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note; You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VII Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”? _

[I Yes
[Ao

~ Ifyes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11

 
 

Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 9 of 49

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action? .

L] Yes
[Ko

If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

{
1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State) -

 

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case stil! pending?

[| Yes
L] No

‘If no, give the approximate date of disposition,

 

a

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment? AJO

Page 9 of 11

 

 

 
 

Case 1:20-cv-01621-CCC-CA Document1 Filed 09/08/20 Page 10 of 49

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[| Yes
[7 No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (Cf there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1, Parties to the previous lawsuit
Plaintiff(s) >

 

Defendant(s)

 

°2, Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5... Approximate date of filing lawsuit

 

6. Is the case still pending?
[_| ves
[| No

 

If no, give the approximate date of disposition

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11

 
 

Case 1:20-cv-01621-CCC-CA Document1 Filed 09/08/20 Page 11 of 49

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) ‘

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have .
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
n

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be ~
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.
Date of signing: = -a O .
-_ ° |
Signature of Plaintiff ——\ a A, Ga Sa ah

 

 

 

 

 

Printed Name of Plaintiff Avon) Cea OmiaH
Prison Identification # E2540 A
Prison Address ed A~-J).
Howrinadon = [o65
City . State Zip Code

B. For Attorneys

Date of signing:

Signature of Attorney
‘Printed Name of Attorney

 

 

* Bar Number

 

Name of Law Firm
Address

 

 

 

City ~ —Siale Zip Code

Telephone Number
E-mail Address

 

 

Page 1] of 1)

 
 

Case 1:20-ev-01621-CCC-CA Document 1° Filed 09/08/20 Page 12 of 49

 
Case 1:20-cv-01621-CCC-CA Document 4 1 Filed 09/08/20 Page 13 of 49

IN THE. ON CTE rates > Yerzier COURT

 

 

 

FoR THE. robbie NisT2 107 OF PENNS YVAN iA

 

LAVON CEL. am iH A ANTIER

 

S01 - Sm cE ELD Po, “Box 994

 

 

HA Pike STREET

 

 

 

Hin TNGNon VA. iS CASE wo!

Coma T. ey TiAl. deme

 

YY

 

 

| seep wl TENNENT LisTHER. Neary WAKE FIED, SEC. ETZEL.
IDR ace ANd ALL Pas CUTSHALL 229 :

 

agian PELOE Deemarouncsr scseneh REK

 

 

OE Joe, ere, He A\ mul tATRA Tok eNews) , | _

 

 

 

PERRICO, @) ALLEGAN mM fo10 tadate Jal). Se

 

PERIOD: Com mam dFACTURER. CLAY -

 

ReSARibER HALLID may \varno nd. (Poamesse

 

SERVICES CHE Kot TEA, Labs ‘Ants LA. ISL

 

 

 

wT) BE ite’ cen 42 US0.§ 1983, STAI TE OFFAL |

 

Le PREWUOLIA LAuISUITS. Mane |

 

 

 

A. Hive bi) Fie A GRIEVANCE CoNCeRNiNG THE FACTS —

 

 

RELATED 70 THID COMMAINT? Yes

 

 

ATS THE Ghevance Phocess Cammered? Yes

 

 

 

 

 
Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 14 of 49 |

NY,

 

 
Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 15 of 49

 

 

AL30 THe PuoTOoGRAPHS FaRWADE By Hamu

 

 

_MEMBER 2 Hote) INTENTIONAL IWELICTION OF EMATIONAL

 

STRESS Aud PIENTAL ANGUIdA

 

TL. 7LAwtiFF  LAVON Carn .dmiTH. 15 Av) WAS AT

 

 

ALL. TWMED i THE STATE OF FENNSSLVANIA LAL THE CusTa v
F Sti- SeuTUEN HUNTING AN - FA, (esa

 

é

 

 

» Azz dé en ONT) ALE SUEA iN THEIR whwvdutee we
OFFICIAL CAPACITIES , AT ALL TIMED RELEVANT TO THE .

 

ALLEGATIONS i This COMBAT Mere: ubantr 5 CIE. ACTA

 

 

UNDER THE Cavcit OF STATE LAL

 

 

Z Lavon CECIb. “soit ASKS FoR . ComPEANSATORY- awh

 

wile DmAGES OF ing, 000,00 EACH OF THE Vane’

 

DEFENDANTS | Tented And, SEVERALLY IN THEIR wh UAL.

 

AN OFFICIAL caPacsTs ETC ZJOHN Dak 2

 

 

D SECRETARY OF higonls TS WETZEL

 

g.

2) SUPERINTENDANT 21, LUTHER

 

8) NeEDUTY SuPERINTENDANT C. wane new’

 

L.

 

») Heactl AY mint STRATOR td, AaeiRenBs
) \oere? YoLL. | :

 

me

Bd) NeamatornaisT SLiGHKER

 

 

) Plesetians ASSISTANTS? PULEP, OUTSHA LL, Hagrima ld,
PERLE, Reen, TOE Moe ie (

 

 

6

 

 

 

G

 
. Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 16 of 49

 

Z, LAYON CéCik. anit, Asks Fok Aa Ze 50 ohY

 

Awd Puwinve JAMAGED - OF a F008, 000,00 EACH OF

 

THE NAMES eFEN SANTA BNTLY And SEVERALLY |

 

 

LN THEIR iNdiduAd anh OF iti k LanaesT TE 3.

 

PERBIGO (A) AL LEcAN. (91 H901O bude), ERNE, tom - _

 

 

PERRIGO (R) PRON x NY Lo4s 7
IN ANUFACTURER | CLAY _ |

 

PRESCRIBER HARRIS 2. mo

 

 

 

Amand DAAR MACY SERUICE CYS KOLTEL

 

 

 

 

| d MAY 18 A417 AM LAD Aulaken udiTd ams Buzdiale:

 

Aw) On2ING CLEAR Au).

 

 

TAL 19 1:80AM. SENT TD EB 2y CORRECTION OFFICER

 

LdHO eee) rTURIED SERIOUS ANd LIFE THREATING . iad =

 

SEEN BY PA. RECK fluo Sad HE Cour TF PRESCRIBE

 

 

| An eTels Aw) To aur wl A SICK CALL SitP.

 

3), MAY 0, (030 AM. Dania INTURIES WERE SEVERE WAS

 

\Rar iN THE “TNFR OARY ME Te 10. LATURIES 70: ABMS. Anth NECK,

 

Wer (@) MGS AN ZV, FoR PRE ven TION. OF _INFR ECTION: ANA _

 

if

uae) SKIN,

 

C, nore: ae VANCES ON Pace DD

 

@

 

 

 

 
Case 1:20-cv-01621-CCC-CA Document 1 - Filed 09/08/20 Page 170f49 .

 

Jl#), RELEASE ay ON MAYRA BOI Pe sens =N Ace rAcated

 

tan) cundamstun FoR (a) Mes STARTING MAY a3 aol?

 

 

_{is), aun DEF SUBMITTED SitK CALL SU? STATING fonbvmiad

 

_||From CREAM) GIVEN HOS SPREAS And T NEB) A AaaTit

 

 

|URGEON OR ome SKiul SIECIALIOT ZJONE QA 3019 C See S10.
CALL <3LiP Ex 4. Jas GM aNte 5).

 

 

| > TiWE 3 B19 ws. SEEN 39 Aw SCHLKER A annals

 

AHO. Sema Paleo OF IMTURIES TAKEN BY meapl MPY 2B,

 

 

2019 AS SRY SKN Ani) ORMERE) BIOPSY OF HECK FOR FiWlGus ,

 

 

VPA PERCE PRESCRIBE (ORE: CREAM FoR Tone. s a012..

 

57) GRIEVANCE Tine 4, 20/9 (See £ 7,

4 ) Auth Chevanlee 2 )-

 

 

 

y FaameE Fue\ A AiCK Pah ena G BURWUAIG atl
NECK ANA ARMS FRor THE Amma LACTATE Mesokibe’

 

|ALSo Head Paw! Rom THE Bio?S9 None TO WANTIFE ap} Head

 

__WWATEAN OF NECK UWE al, Jord (SEE. EXB A And

 

leenevance)

 

 

: 3). LAINTIFF ReceweD (TwiTiAk. REVIE 5)

 

 

THAT Same Nae owe a? Aord. (288 Cavevanlee Ss

 

so): ON Due L. Jon AT Zz ‘ALA. m, “seed StIPER INTE TEM NENT. 7

 

ecmmeR AWS Suowe HER BoTH ARms THAT wehe CleriCaLle

 

 

Bua Be THE CReAm With MECAL MPT JENIE) EXISTS.

 

 

 

 
Case 1:20-cv-01621-CCC-CA ‘Document 1 Filed 09/08/20 Page 18 of 49

 

i). DANTIEF FiLBA (ar) LEVEL GRIEVANCE NO. Bos47A.y

 

wad Filed SLY 2, AOI. (SEE EXH C Av Gere Vndee">

 

 

| ra), RAINTIFE uaa 3tHed Ad ToL? F 30/9 To SEE ene _

 

| doit ANA Se Adm Ted MOTHING. JAd won

 

 

ba). RANTIFE WAS Sided Tue Ls, 201%, To Take

 

PLCTURES
FOR JeBeoAra Loss | _

 

 

_ D. Aantike on JULY 4, 4a? Paced A Stk CALL SUP wl

 

Savin “HE CANNOT BE OUT eR (30) PUNETES jl THE Suit

 

wet Aas OB NECK EXPASEA.. zac Auate BURNS ANA

 

OOZES . AL5O SWELLS AN CAUSES Phir QéE EXH Nee

 

GRIE valees

 

15) Roi TEE tHE LEN TUL. at Olt To: elem 71a G/ST°

 

 

LSHiCH CoM Alsen THERE WAS No Func: IFBECTION Aud
| He ES NOT Anau) THE CAUSE OF SKN CONSITION:

 

 

4 DANTIEF Faced FACILITY MPANAGER APPEAL FisPult

 

 

as BL, AIF SAVING meMCAL ST 7
1 THE Ammonium LACTATE. PResh be) FOR. He, Same AREA

 

 

wr mi (3) weeKs Use Dd Nor cause 17 ae ands’ caner -

 

 

CHEMICAL Burns Case € EXH B 2 5éz Gbsélaniees

 

 

 

 

 

 

 

 
Case 1:20-cv-01621-CCC-CA Document 1

SEPTEMAER 12 Qo!
3B) | ceveva :

= WROTE THIS
THE.

in)
iN o
E ViSVAL
NECTED -

, 70 TT

oes

Filed 09/08/20 Page 19 of 49

CS

—?

CEIVE:

6 TH MEDICAL SEPT. :
O45 dove —dAon)
MUSTEATON Fo wWAd-

FE Exiecesé)

 

 
Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 20 of 49

 

i ‘Qo
at A;
PLAST

Je GQ.

iS(e\G) AANTIEF moves
.

76

 

 
Case 1:20-Cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 21 of 49

 

KE QuETED LEAVE ZB “tocgeh: int Bm srs. ce

 

@) PrawTiePs srriPeasoareNT bye Clea? LimT

 

 

Hid ABILITY TO LTGSTE THE. [DIVES pW VOLVEL a
THis Cns€ Abe Comex ANS REQ ULE SiGNIFICANT”.

 

RE Seah x ANA ill VesrrCATion. AAWTAE HAS Lin iTE

 

Aatess 76 THE lad LibbAbe Aa Linen KMOMACE _

 

 

| OF. THe Lae),

 

OA That iA His GaSe Wyk. LILLY iAVoLE Con FLCTING,

 

TEs’? ANd Coser wowed Beret ENABLE RAWTiFE

 

 

Te these CVAente an dtois ExAmive W)TNESIES.

 

 

: : o -
LEGAL C Lam 2

 

 

THe DELIBERATE ids (FFELINCE TO me) OAL MEEN A.

 

Youste Pate: © amevs MENT Cont: OF OLveL a.

 

iwesual E72, Ard Adve thacess “amend OGHT ude

 

rot estmalA BLE (NTEWT discs wWAd KACHILY PHTWVA BA.

 

iA, yeLATion OF ETM. 1981 BF FHE Coli. RQGHTS ACT OF

 

 

(866.
: He DhwtticE HOS wb Daal AdcOuaTe va nom dee.

 

 

Hebe, PAWMTIFE HAS Bees! Ass Contes To BE

 

 

(RE PARABLE WhTuhed Be THE Conduct OF THE Malan

 

 

ONLE THIS Cov&T O2ONTS. THE LomiEN5ATooL 9 Awd: THE

 

| Bowie. Damaaes REuer uwied PANTIE SEEK.

 

 

 

ee

~
Remeds-AT Lado Rode Hes cea
Case 1:20-cv-01621-CCC-CA. Document 1 Filed 09/08/20 Page 22 of 49

 

 
  
 
 
  
  
 
 
 

  
 
  

Page 25.01 4 48." fe

 

. FOR. OFFICIAT, USE

 

 

 

"GRIEVANGE NUMBER: i

 

 

 
   
     
 
 
 

FACILITY:

Ste smuTdeeods |
ones OF ‘ie

 

 

 

 

 

 

_ HOUSING Co

 

  
  

 
  

EKA i in a Brief at
ou! umes Het

 

 

‘ shtacted. | before submitting thi “gti iF Phe
ANS. or ar teeters) hae ne aa roar o

 
 
   
 
   
  

 

 

 

 

vad and w will be 7 Tocos sedi in apsordance with ee

 

 

Coordinator

    
       
   

‘oordinator Copy’ - CANARY File Copy _PINK Action Return-Copy fe oo

Eo,

jance System Procedures Manual’. CC
Initial Review — os oo. ae _ Attachment 1-A ...

       

 

 

 
a Case 1:20-cv- ‘01621-CCC-CA Document 1 Filed 09/08/20 Page 24 of 49

Initial Review Response

SCI Smithfield
1120 Pike St
Huntingdon, PA, 16652-1172

06/26/2019 11:20

 

 

 
  

{805492

| This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows:
;

 

   

| Decision: Grievance Denied oo aa

Response:

In this grievance it appears that Inmate Smith is claiming that by the medical department prescribing him ammonium lactate 2%
- cream; it caused him to have burning of both arms and oozing clear liquid. He states he spent 2 days i in the infirmary and has
suffered 1st, 2nd, and 3rd degree burns. He claims to have these burns as well as permanent corrosive discoloration and
destruction of skin on his elbows to hands, forehead, neck, and parts of his face. He is seeking compensatory relief due to his
loss of quality of life.

| have reviewed Inmate Smith’s medical records for this grievance. It is noted that inmate Smith has had Ammonium Lactate
ordered since 04/25/19. On 05/19/19 at 07:55 inmate Smith was examined by nursing staff in the medical department. Innate
Smith arrived with toilet paper wrapper around his forearms and up his arms. This dressing was removed, wound cleansed with
soap and water, and sterile dressing applied. You were scheduled for sick call the following day. On 05/20/19 inmate Smith was
examined through sick call by PA Riley. At that time’ PA Riley admitted inmate Smith the infirmary, ordered IV fluids, IV antibiotics,
| and IV steroids. PA Riley also placed your Ammonium Lactate on hold as he felt you were having an infection and possible

i allergic reaction.

Dr. Doll discharged inmate Smith from the infirmary on 05/21/19. She placed him on oral antibiotics, oral steroids for 5 days, and
' discontinued his order for Ammonium Lactate. She did place him on other topical medications. | also note that PA Pierce placed--
' you on Zyrtec and Hydrocortisone cream on 05/28/19 after a PA line follow up after Smith’s infirmary discharge. She noted that
! Smith still had reddened and dry skin on his forearms thus causing her to order the Zyrtec and hydrocortisone cream as she felt
:- he needed to continue with a topical steroid and an oral allergy medication.

| also note that Inmate Smith was examined by the Dermatologist on 06/4/19. The dermatologist also felt that inmate Smith either
had an allergic reaction (no causative agent noted) and/or infection. The dermatologist did order a punch biopsy of your neck
area. Dr. Doll has scheduled this biopsy. The dermatologist did not note any burn areas.

| find no merit to inmate Smith’s claim that by the medical department prescribing him Ammonium Lactate has caused him to have
bums on his arms. The ammonium lactate had been ordered and in use for a month prior to inmate Smith arriving to medical with
his complains on 05/19/19. Since that time inmate Smith has been examined and followed by nursing staff, both PA's, the facility
medical director, and the consulted dermatologist. | can find no documented areas of burns and inmate Smith has not been

. denied or neglected any care for his skin issues.

 

DC-ADM 804, Inmate Grievance System Procedures Manual

: “Oe : , .
; Section 1 - Grievances & Initial Review, Attachment 1-D -, issued: 1/26/2016 Effective: 2/16/2016
"EZ5402 .

| SMITH, LAVON CECIL . Paget of 2

 

 

 

 

 
 

\ Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 25 of 49 \.

Initial Review Response

SCI Smithfield
1120 Pike St
Huntingdon, PA, 16652-1172

06/26/2019 11:20

 

 

Signature:

 

 

 

 

| CC: ‘Facility Grievance Coordinator -

DC-15

i f

!

i

i

i ,

OF ae
i DC-ADM 804, Inmate Grievance System Eyocedypes Manual

Section 1 - Grievances & Initial Review/ZA ichment 1-D j Issued: 1/26/2016 Effective: 2/16/2016

»

  

     

E25402

 

SMITH, LAVON CECIL Page2 of 2

 

}

 

 

 
 

 

 

 

 

aa FACILITY:

oy TT rad.
(SIG NATURE OF INMATE;

 

 

Jaen:

‘HOUSING ASSIGN V

 

 

 

 

 

 

 

 

 

 

: ‘Attachment 1A

@2ieiote. o mo! i oe Ce NE

 

 

 
.

Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20. Page 27 of 49

Facility Manager’s Appeal Response
SCI Smithfield
1120 Pike St

. Huntingdon, PA, 16652-1172
07/25/2019 08:32 ,

 

 

 

ISMITH, LAVON CECIL ‘DOC #: 1EZ5402 \

Grievance #:

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted above. In
accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy’, the following response is being provided
: based on a review of the entire record of this grievance. The review included your initial grievance, the Grievance Officer’s
| fesponse, your appeal to me and any other documents submitted.

| Decision: Uphold Response

pare

       

Response:

| have reviewed your grievance, initial review response, and appeal.

The records reflect that the grievance officer, RNS Hartman, provided you with a complete and thorough response in regards to~ --
your issues. The record reflects that medical staff conciude they find no merit to your claim that Ammonium Lactate caused you
to have burns on your arms. The Ammonium Lactate had been ordered and in use a month prior to you arriving to medical with
complaints. You were seen by a dermatologist who determined you had an allergic reaction and/or infection. Since you brought
this complaint to medical's attention on 5/19/19, you have been examined and followed by nursing staff, PA's, medical doctor,
and a dermatologist. You were provided with medications for your condition. | must rely on the medical expertise of medical
expertise of licensed medical practitioners who state that your care is appropriate.

Your grievance appeal and relief are denied.

y on raf
t

Signature:

   

inasivmnacd

“be Nepuihy wakuld

DC-ADM 804, Inmate Grievance System-Procedures Manual

 

Section 2 - Appeals, Attachment 2-B Issued: 1/26/2016 Effective: 2/16/2016

EZ5402 Grievance #:805492
SMITH, LAVON CECIL

 

Page of 1

 

 
   

 

 
  
  
  
 
  

e-Ch Document 1 Filed.

    
 

 

COMMONWEALTH OF PENNSYLVANIA
"DEPARTMENT OF CORRECTIONS.

 

 

 

 

  

 

 

 

 

MATE? setae

nd

 
  
 
  
  

ae

 

 

 

 

 

 

   

     
  
 

waite ih ‘bass oh Aud He Baw) PusoeAULe FS a poner Ly a poe
ts AU) FACE TO FACE. SAA He -wourk Pevuew. MedNiAL FLED. See ye

rievance | has been received and will be processed in: accordance : DC-ADM 804. aoe we

   

 

 

 

   

 

 

cone - Sialur of Facity Grievance Goordnaor a Dates
“WHITE. Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy

GOLDEN ROD ‘Inmate ‘Copy

-\pe-aDM 804, Inmate. Grievance System Procedures Manual

Section. 1- Grievances. & Initial Review Attachment 1-A
“issued: 1/26/2016
* Effective: 2/16/2016

S

   

 
Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 29 of 49

at

 

 

Grievance Referral . ‘de . :

(Notice fo Inmate}

Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17060

 

09/11/2019 10:08

 

 

 

Grievance #: .

This serves to acknowledge receipt of your appeal to final review for the grlevance noted above. ‘in accordance with So :s
the provisions of DC-ADM 804, “Inmate Grievance System Policy’, this Office has reviewed the documents - i
submitted: including your initial grievance, the grievance officer's response, your appeal to the facility manager, the if
facility manager's response, and the Issues you raised to final review, Upon compietion of this review, tisthe Uy

determination of this Office to solicit input from an appropriate Central Office Bureau relative to the lesue(s) raised in | ..-
your grievance. Therefore, please be advised that the final review decision will be delayed pending review by the ye :
office to which it has been referred. Upon completion of this review, however, a determination will be made and you ~ t
will be provided with a final appeal decision in writing. .

 

Action: Refarral

    

eeeeeS

Bureau/Office:
« Health Care - Referral Date : 09/11/2019

   

 

 

 

 

s

ie

ignature:

   
 
     

 

 
 

rat

ce: O¢-18/Superintendent - Smithfleld:
Grievance Office , mo, oo

    

 

DC-ADM 804, Inmate Grievance System Procedures Manual . 2 i

 

 

Section 2 - Appeals, Attachment 2-I- Issued: 1/26/2016 Effactive: 2/46/2018
EZ5402 —Grlevance #805492 . oS |
SMITH, LAVON GCECIL ; Pagel of 1

 
Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 30 of 49
pennsylvania. -

“DEPARTMENT:OF CORRECTIONS

  
   

   

TO: u
FROM: —_ Joseph J.Silvat ~
. Director 7 .

— Bureau-of Health Care Services
DATE: . October 4, 2049

RE: Correspondence received September 9th, 2019

‘The Bureau of Health Care:Services (BHCS) is in receipt of your correspondence -
relatéd to Your'skin concerns and medical treatinentt.

Your: grievance’ #805492 regarding theésé concerns has been received by BHCS and ts
-eurrently i in process.

Should you have any other questions or concerns related to your health or the health.

caré services provided, we again encourage you to-contaét the Health Care oo!
Administrator. ge .
cc: _ Jamey Luther, Superintendent | ya " .

- Chad Wakefield, Deputy: Superintendent.
William.Dreibelbis, GHCA .
File (Smith Lavon EZ5402 kaw 10-4~19) —

 

 

Bureau of Health Care Services:| 1920: Technology: Parkway | Mechanicsburg, Pennsylvania 17050 T a 7
 -717.728:5309 | www.cor.state.pa.us

 

 
 

TS" Case 1:20-cv:01621-CCC-CA Document 1 Filéd 09/08/20 Page’31 of 49°

 

 

Final Appeal Decision

 

 

   
 
  
 
 

| Secretary's Office of Inmate Grievances & Appeals
, ; : Pennsylvania Depariment of Corrections

14/12/2019 04:20 - 1920 Technology Parkway ©

, ‘Mechanicsburg, PA 17050

 

 

 

 

‘Inmate Name:

 

 

 

 

 
    

‘Grievance #: :
‘This serves to acknowledge receipt of your appeal to the Secretary s Office of Inmate Grievances and Appeals for

 

following response is being provided based on a review of the entire record of this grievance. The review included
your initial grievance, the Grievance Officer's response, your appeal to the Facility Manager, the Facility Manager's

| response, the issues you raised to final review, and (when applicable) any revised institutional responses required as
a result of a subsequent remand action by this office. As necessary, input from. appropriate Central Office Bureaus .
(e.g., Health Care Services, Chief Counsel, Office of Special aswel, and intelligence, efc) may have been
solicited | in making a determination i in response to your. issue as well. .

 

| Decision:Uphold Response -

  

_ Response: i

A review of the’ record was conducted by the Bureau of Health Care Services regarding your medical care. Upon
reviewing: your medical record, it was determined. that the medical care provided was reasonable and appropriate,
including thie treatment of your skin condition. The findings of this review concur. with the Initial Review Response. In
addition, you have seen dernatology, had a‘skin biopsy done of your neck, and recently were seen and refused a
skin biopsy of your arm. These clinical decisions are made by your attending practitioner. You are encouraged to
participate in your treatment plan and to discuss your concerns or changes of condition with a practitioner. No — -
evidence of wrongdoing was identified. Your grievance and requested relief are denied.

 

jSignature:

Chief Grievance Officer

 

“P-00>-DC-15/Superintendent = Smithfield ome wns ean rasan mae a a a

' Grievance Office .

_ the grievance noted above: In accordance with the provisions ¢ of DC-ADM 804, Inmate Grievance § System, Policy, fhe |"

 

 

nena ce cel bee ed Ph von beeen eevee eh dees tig vie we ff eE be ve ne hes pects nea

 

 

DC-ADM B04, Inmate Grievance System Procedures | Manual ¢

 

 

 

 

EZ8402 | Grievance #8 805402 — E
_ SMITH, LAVON. CEC _—— ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
{| CaSe 1:20-Cv-01621-CCC-CA’ Document 1 Filed 09/08/20 Page 32 of 49

 

 

 

 

 

 

 

 

 

 

 

 

 

Tava sor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

-.,* [Case 1:20-0V-01621-CCC-CA Docurhent 1 Filed:09/08/20 Page 330149 0
So None

 

  
  

 

Habe Visual EV AGCE On)

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
   

ae

 
 

tee

 

 

 

   

 

 

   

‘Cutshall we

  

"+++ DR DOLL MANDATORY MUST-SHOW-AS CALLED ~ “Medical

 

 

   
 

 

tocation-
- RIT ts
Department ~

  

Depart: se

 

 

3 Ser Rec ean

 

eommanté: =

 

 

  

 

__ Issuing Authori

 

 

   

Time Left: Return To:

 

 

 

 

 

 

— ination Authority: Time Arrived: Tine Ceft: | I :
y . : ne
“yee ~ — ~~ eee Time Returned: eee eee

~~Return Al

tho city —

 

 

"-=*™" YQUARETO REPORT TO THE STAFF MEMBER APPOINTMENT AT LOCATION LISTED ABOVE **7°"— St seo

 

 

 

 

 

 

 

 

 

 

?
** FAILURE TO RESPOND TO PASS WILL RESULT IN A MISCONDUCT
4 ‘

 

 

 
 

FS Case 1:20-cv- -01621-CCC-CA Docuirient 1 Filed 09/08/20" Page 35 of 49. -

  

 

 

 

pennsylvania pe
DEPARTMENT (OF CORRECTIONS ey £*%

a: ~
TO: Sse : -. _

  

FROM: Joseph J.: Siva Ag kf
Director —— 7 a Yi?
Bureau.of Health Care Services

 

 

RE: Correspondence received September 9th, 2019

The Bureau of Health Care. Services (BHCS) i is in receipt of your correspondence
—— ‘related to your skin concerns and medical treatment. — mn ag ee

Your. grievance’ #808492 regarding thésé cofcerns has been received by BHOS andi is
‘eurrently i in process.

Should you have any other questions or Goncérns relatéd to your health ar the health.
caré:services provided, we again encourage you to contact the Health Garé
Administrator:

cc: Jamey Luther, Superinténdént
- Chad Wakefield, Deputy Superintendent.
William Dreibelbis, GHCA
File (Smith Lavon EZ5402 kaw 10-4-19)

 

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-01624-CCC-CA Document 1 Filed 09/08/20 “Page 36 of 49°

Form DC-135A Commonwealth of Pennsylvania

NMATE’S REQUEST TO'STAFF MEM
me oo - i INSTRUCTIONS
Compiete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more
and i .

1. To: (Name and Title of Officer) . 2. Date:
f | _ & ar
3. By: (Print Inmate Name and Number) 4, Counselor’s Name:

[Avon Cart DTH EtsHa

f } 5. _ Unit Mana er’s Name:
—> i en Ge cece ee ef eee manage a

Inmate
6. Work Assignment: - 7. Housing Assignment:

State r . Give details.

 

 

 

 

--STAFE-MEMBER. NAME a SE SS O_o = + SS SS __._DATE —_
“ ___ Print Signature : :

 

 

 

 

 

 

 

 

 

 

 

 
 

“Case 1:20-¢v-01621-CCC-CA* Document 1 Filed 09/08/20 ~ Page 37 of 49°

 

 

 

Final Appeal Decision

 

‘Grievance 3 #

Secretary's Office of Inmate Grievances & Appeals .

Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

 

 

 

     

This serves to acknowledge receipt of | your appeal to the Secretary’ S Office of Inmate Grievances and Appeals for
__the grievance noted above. In accordance with the provisions of DC-ADM 804, Inmate Grievance System Policy, the |.
following response is being provided based on a review of the entire record of this grievance. The review included °
your initial grievance, the Grievance Officer's response, your appeal fo the Facility Manager, the Facility Managers -

| Tesponse, the issues you raised to final review, and (when applicable) any revised institutional responses required as
a result of a subsequent remand action by this office. As necessary, input from.appropriate Central Office Bureaus
(e.g., Health Care Services, Chief Counsel, Office of Special Investigations and Intelligence, efc) may have: been
“solicited | in making a determination i in response to your issue as well.

 

 

Decision:Uphold Response

 

 

Response:

ror

  

A review of the record was conducted by the Bureau of Health Care Services regarding your medical care. Upon
reviewing: your medical record, it was determined that the medical care provided was reasonable and appropriate, .
including the treatment of your skin condition. The findings of this review concur with the Initial Review Response. In
addition, you have seen dermatology, had a skin biopsy done of your neck, and recently were" seen and refused a
skin biopsy of your arm. These clinical decisions are made by your attending practitioner. You are encouraged to
participate in your treatment plan and to discuss your concerns or changes of condition with a practitioner. No
evidence of wrongdoing was identified. Your grievance and requested relief are denied.

 

(Signature:

  

 

PCC Det: 5/Superintendent= = Smithfield
Grievance Office

Chief Grievance Officer

AS.

 

   

 

Not wa atten,

 

 

 

 

 

 

woreda eee ee eee ce L cee — cee ee eee ~ $ a - - b= 7 wet eee we eg oe el
: DG-ADM E 804, ‘Jnmate Grievance System Procedures Manual fo _ ee — = 7
es DO cf AALOUIS LOL. ~.Issued: 1/26/2016 - Effective: 262016... 2 pes:

aecaf Section 26 ~ Appeals; -Attachment. 2.F- Test

 

EZ6402

 

. | SMITH. { LAVON. CECI

Grievance # 805492 _

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:20-cv-01621-CCC-CA Document1 Filed 09/08/20 Page 38 of 49

DEPARTMENT OF: CORRECTIONS

  

TO:

FROM:  —_ Jeseph J.-Silva'
Director
Bureau of Health Gare Services

DATE: February 21,2020.

RE: Cottesponidenee #2020-C46-000000018
\
The Bureau: of Health Care Services (BHCS) i is in receipt of your correspondence

rélated to your'medical Concerns at SCI- Smittifield. BHCS has reviewed the: medical
Fecord.

Glinical decisions:are.made by. your ur attending practitioner, You-are encouraged to:
participate in the treatment plan and‘to-discuss his concerns or changes: Of. condition

‘with a. jtaititioner:

Should: you have-any other. questions or concetns télated’to your. ‘healtt or the health
care:services provided, we-again encourage you:to contact the Heralth Care
Administrator. .

CC: Superintendent Jamey L Luther |
Deputy Superintendent Chad Wakefi eld
CHCA William Dreibelbis
File (Smith Lavon EZ5402.2020-C1 6-018 kaw 2-21-20)

 

 

™~

‘Bureau of Health.Care Services | 1920: Technology Parkway: T Mechanicsburg, Pennsylvania; £7050 ]
727.728.5309 | Www.cor.staté.pa,us oa

eyo

= ce F

 
 

Core

Case 1:20-cv-01621-CCC-CA

Document 1 Filecr@ay

 

 

‘ SICK CALL REQUEST ~

* PLEASE CHECK THE APPROPRIATE BOX’ -

” Eainepica ISSUE [_]DENTAL ISSUE

[MEDICATION REFILL [- ]PSYCH .

 o-a- 14

mime: #1'49 am

DATE:

Ado) eeu Ament «

* (PLEASE.PRINT)
ECS54¢0a
HOUSING UNIT:_Cr&~1A .
PROBLEM: omtsriod Flom Cocam civen)
HAS SPReAn: Awh T Need A Yrrspe
Svtceon) ot Some sin SPeeauss

NAME:.

DOC NUMBER:

 

’ }UNDERSTAND THAT MY SICK CALL VISIT WILL BE SUBJECT TO THE
CO-PAY REFERENCED IN DC-ADM 820.

afta ety Catt Sasl

INMATE SIGNATURE

‘Place Refill Stickers below:

PLACE THIS REQUEST FORM IN THE LOCKED

MEDICAL BOX ON THE HOUSING UNIT.
[ ecnces vee)
—— SC

 

 

 

 

 

 

 DC-138A
- CASH SLIP “INMATE SHOULD COMPLETE
SMITHFIELD SECTIONS 1 & 3 ON THIS PAGE —
PRIOR TO PLACING SICK CALL |
SLIP IN THE BOX

 

T. INMATE NAME (Please Print) |

 

; Lavon) Céemw Srnj TH
INMATE NUMBER / HOUSING UNIT - DATE .
EZS409 | GB-1a G-a7t5

 

 

 

 

2. ITEMS TO BE CHARGED TO MY ACCOUNT

 

(This section to be completed by staff only) |

Inmates are required by DC-ADM 820 to share in the cost

of their medical services |

|

$5.00 Co-payment fee for Medical/Dental evaluation.
S Number of prescriptions: x x $5.00.
_$ | Total Co-Payment fee to be deculed from

inmate's account.
. |

:

DATE

 

4. MEDICAL STAFF'S SIGNATURE

 

ae SIGNATURE . \ 3
: oO - ft
od a Neon C : De ch,

 

5. BUSINESS OFFICE'S SPACE so, : . |

1
i
t

 

 

 

’ DC-500

 

°

CHARGE ENTERED DATE BOOKKEEPER

 

 

 

|
|
|

 
 

 

 

~ SICK CALL REQUEST

PLEASE CHECK THE APPROPRIATE BOX |

[qmevicat ISSUE » [DENTAL ISSUE

[MEDICATION REFILL []psvcu
pate: J-1 4-1 4 TIME: £0 31 4f A

NAME: LAvoN Ceerh Dmc7H

(PLEASE PRINT)

DOCNUMBER: -« & 2S‘ 40’

 

 

HOUSING UNIT: Cara.

PROBLEM: Cannot BE OUT Fot SO mud
te THE Son) with Alms Of NECK ExPosed,
EACH MALE But Awd oozed Awa SWEALS
ANS CAvdEs FAs,

|] UNDERSTAND THAT MY SICK CALL VISIT WILL BE SUBJECT TO THE

CO-PAY REFERENCED IN DC-ADM 820. .
J avia (aD Sh

INMATE SIGNATURE

Place Refill Stickers below:

PLACE THIS REQUEST. FORM IN THE LOCKED
MEDICAL BOX ON THE HOUSING UNIT.

ID Checked & Verified

 

 

——————
‘commeneres —

DC-500

 

 

. Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 40 of 49

 

 

 

 

 

 

 

 

| DC-138A
CASH SLIP INMATE SHOULD COMPLETE
SMITHFIELD SECTIONS 1 & 3 ON THIS PAGE ~
PRIOR TO PLACING SICK CALL
SLIP IN THE BOX
1. INMATE NAME (Please Print)
LAVON CE Smart
INMATE NUMBER . HOUSING UNIT DATE
Eso). | Gb-Ia Tt 9

2. ITEMS TO BE CHARGED TO MY ACCOUNT

 

(This section to be completed by staff only)

Inmates are required by DC-ADM 820 to share in the cost

of their medical services

 

$5.00 _ Co-payment fee for Medical/Dental evaluation.
S Number of prescriptions: _ x $5.00.
$ Total Co-Payment fee to be decuted from

inmate's account.

DATE

 

oe Cc URE, : 4. MEDICAL STAFF'S SIGNATURE
q . .
a Vern. Su 4 if

 

 

5. BUSINESS OFFICE'S SPACE

 

CHARGE ENTERED - |DATE BOOKKEEPER

 

 

 

$

 

 
 

Case 1:20-cv-01621-C€CC-CA Document 1 Filed 09/08/20 Page 41 of 49

 

 

SICK CALL REQUEST

‘PLEASE CHECK THE APPROPRIATE BOX

[MEDICAL ISSUE - [DENTAL ISSUE

[] MEDICATION REFILL []psycuy: .

DATE: Y-$

Time: 313% avy

 

 

 

name: CAVO) Geet Ama
. (PLEASE PRI NT)

DOC NUMBER: ECSH6C

HOUSING UNIT: GR-1A

PROBLEM: “foot, Adxor Ordere BY WEtmMboUucAT

2 Ddt oe oF Face HAs BornPs AND -
Nee HAS Bum2s anh doreness

 

| UNDERSTAND THAT MY SICK CALL VISIT WILL BE SUBJECT TO THE
CO-PAY REFERENCED IN DC-ADM 820.

a SOVen C20

INMATE SIGNATURE |

Place Refill Stickers below:

PLACE THIS REQUEST FORM IN THE LOCKED
MEDICAL BOX ON THE HOUSING UNIT. >

— ———,
ID Checked & Verified

 

 

ames et

DC-500

—

 

 

Panny '§ SIGNATURE
= aVien C. Sea

 

 

 

 

 

 

DC-138A .
CASH SLIP INMATE SHOULD COMPLETE
SMITHFIELD SECTIONS 1 & 3 ON THIS PAGE
PRIOR TO PLACING SICK CALL
SLIP IN THE BOX
1. INMATE NAME (Please Print)
Lavon Gee aan
INMATE NUMBER HOUSING UNIT DATE
E2s400 CB-a §-3-19

 

 

 

2. ITEMS TO BE CHARGED TO MY ACCOUNT

 

(This section to be completed by staff only)

Inmates are required by DC-ADM 820 to share in the cost

of their medical services

$5.00 Co-payment fee for Medical/Dental evaluation.
S$ Number of prescriptions: x $5.00.
S ‘ Total Co-Payment fee to be decuted from

inmate's account.

DATE

 

-]4, MEDICAL STAFF'S SIGNATURE

 

 

5. BUSINESS OFFICE'S SPACE

 

CHARGE ENTERED DATE BOOKKEEPER

{>

 

 

 

 

 
 

Case—lL 20. Cyt BILCCC CA:

 

 

oS aoe

~ SICK CALL REQUEST

PLEASE CHECK THE APPROPRIATE BOX

[-AMEDICAL ISSUE ["] DENTAL ISSUE
Oo PSYCH
/

TIME: US! Am

Name: CAVON CéeGc AamiTst

_Eimenicarion REFILL

DATE: $-(- | }

 

(PLEASE PRINT)
DOC NUMBER: EZS$O A
HOUSING UNIT: CA-14

 

PROBLEM: THE Secowd MQuesr, UT owes) ON

THets)AS Fo. Cums Avi Bums on
Face neck Aw) HEAd, SMe GETTING
Het shit

 

| UNDERSTAND THAT MY SICK CALL VISIT WILL BE SUBJECT TO THE

- CO-PAY Salen OC-. ADM -
Salen G80 Quah

INMATE SIG Gs .

Place Refill Stickers below:

PLACE THIS REQUEST FORM IN THE LOCKED
MEDICAL BOX ON THE HOUSING UNIT.

| ID Checked & Verified |

 

 

Dc-500

 

 

 

 

tN ee
DC-138A
CASH SLIP INMATE SHOULD COMPLETE
SMITHFIELD SECTIONS 1 & 3 ON THIS PAGE
PRIOR TO PLACING SICK CALL
SLIP IN THE BOX .

 

1. INMATE NAME (Please Print)
LAvon CECIL SrmiTit 7 hee.

 

‘| INMATE NUMBER HOUSING UNIT DATE

EZSYOR | GB- §-13-1%

 

 

 

2. ITEMS TO BE CHARGED TO MY ACCOUNT

 

(This section to be completed by staff only)

Inmates are required by DC-ADM 820 to share in the cost |

of their medical services

$5.00 Co-payment fee for Medical/Dental evaluation.

 

S Number of prescriptions: x $5.00.
S Total Co-Payment fee to be decuted from

inmate's account.

DATE.

 

4. MEDICAL STAFF'S SIGNATURE

i

 

=e, Deh

 

5. BUSINESS OFFICE'S SPACE

 

CHARGE ENTERED DATE BOOKKEEPER

 

 

 

$

 

 

ae
 

poo ee CRT RERUEST “S6e-€

PLEASE CHECK THE APPROPRIATE BOX

[eIMeDICAL ISSUE [_]DENTAL ISSUE

_ Eqenication reritt +  [_]PSYCH .
Saye

DATE: 9-14 do. TIME:

NAME: Lavon Ceti 5 mit

 

 

(PLEASE PRINT)
pocnumBer: 23409
HOUSING UNIT: AB~ V2 |

 

“PROBLEM: HAVWG TlouQle wiTH Nu males
IN Aims AW) Haus Atouwds THe ALEAS |
WHERE TZ ve BEEN FLEVIOUSCY TREATED

FLOM. Arrincaide LACTATE CLEA

 

| UNDERSTAND THAT MY SICK CALL VISIT WILL BE SUBJECT TO THE
CO-PAY REFERENCED IN DC-ADM 820. ,

“ON Spa eng lle neo
INMATE SIGNATURE peat

Place Refill Stickers below:

     

PLACE THIS REQUEST FORM INTHE LOCKED °
MEDICAL BOX ON THE HOUSING UNIT.

Document-4 fee 6/86: o-

   

 

 

 

DC-500 sa

 

 

 

DC-138

 

 

INMATE SHOULD COMPLETE
_ SECTIONS 1 & 3 ON THIS PAGE
PRIOR TO PLACING SICK CALL

CASH SLIP
. SMITHFIELD

 

 

— SLIP-IN-THE BOX
1. INMATE NAME (Please Print) :

LAvoS Ceti Amira.

 

INMATE NUMBER HOUSING UNIT ' ~ DATE ©
E7S fo GQ ~ 1h | 4 14-64

 

 

 

2. ITEMS TO BE CHARGED TO MY ACCOUNT

 

: (This se section to be completed by staff only)

Inmates are required by DC-ADM 820 to share in the cost

of their medical services

 

$5.00 _ Co-payment fee for Medical/Dental evaluation.
“St Number of prescriptions: x $5.00. |
-$... Total Co- -Payment fee to be decuted from

inmate's account.

ho . DATE?” eb wie

 

3. ANMATE'S-SIGNATURE 4. MEDICAL STAFF'S SIGNATURE

Vn Cott Suntoch

 

 

5. BUSINESS OFFICE'S SPACE

 

CHARGE ENTERED * DATE . BOOKKEEPER ~

 

 

 

 

 
 

Case 1:20-cv-01621-CCC-CA

 

 

SICK CALL REQUEST

PLEASE CHECK THE APPROPRIATE BOX

[={MEDICALISSUE | ~ [DENTAL Issue
[_]MEDICATION REFILL

AM

DATE: /7~a&O-AO TIME: (0 !30

NAME: < Avo Cee Smart

(PLEASE PRINT)

 

 

| DOC NUMBER: E2sf0a
HOUSING UNIT: CA-12
PROBLEM: ~C WAS seed To See WHY T Had

 

Swern i) HE Neck /auan\ Alea Wied
Veore Cours 662 Rut medmar THEY Couck

WOT mous ACO. BOY ACHiW (NFEATION

| UNDERSTAND THAT MY SICK CALL VISIT WILL BE SUBJECT TO THE
CO-PAY REFERENCED IN DC-ADM 820.

‘ sd,
INMATE SIGNATURE

Place Refill Stickers below:

\ a

PLACE THIS REQUEST FORM IN THE LOCKED
~ MEDICAL BOX ON THE HOUSING UNIT.

 

ID Checked & Verified
eee ee

 

DC-500 —

Document 1 Filed 09/08/20 Page 44 of 49

 

   

 

 

 

 

 

DC-138A. |
a Foe Dern Wanita
po - eo va pennsylvania
CASH SLIP INMATE SHOULD COMPLETE ~
SMITHFIELD ‘SECTIONS 1 & 3 ON THIS PAGE
- PRIOR TO PLACING SICK CALL
. —
SLIP IN THE BOX
1 INMATE NAME (Please Print) : ‘o ‘
LAvVon) CERC am 7 WH
INMATE, NUMBER™: , HOUSING UNIT DATE
EZS42 CB -1A 1-Ao-AO

 

 

2. ITEMS:TO'BE CHARGED. TO ‘MY. ACCOUNT

 

{THIS section to be completed by staff only)

Inmates are required.by DC-ADM 820 to share in the cost

 

 

 

 

 

 

 

of their medical services Lo
-$5.00 ~ Co-payment fee for Medical/Dental evaluation.
S - Number of prescriptions: x $5.00.
S Total Co-Payment fee to be decuted from
, inmate’ § account.
- "DATE
3. [NM a SIGNATURE "14, MEDICAL STAFF'S SIGNATURE ~
5. BUSINESS mn Cetel SPACE ——
CHARGE ENTERED [DATE

BOOKKEEPER

$

 

 

 

 

 
 

 

 

 

mo Case 1:20-cv-01621-GCE-GA Document 1 Filed 09/08/20:."Page 45 of 49°

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

SICK CALL REQUEST - 7 fp DC-138A , : .
"PLEASE CHECK THE APPROPRIATE BOX , oe PP ; , foe ci pennsylvania
 [Eiffevican ISSUE” “PJpeWra issue fT ‘CASH SLIP. ~ INMATE SHOULD COMPLETE
oe . SMITHFIELD ° ; _ SECTIONS 1 & 3 ON THIS PAGE
~ Cmeoication: REFILL - - Elsven SP _ |” “PRIOR TO PLACING SICK CALL
. a ppp J ee _. SLIP IN THE BOX
cc. Re =3O 7 TIME: SiO . me SC 1. INMATE NAME (Please print . _ °
DATE: 30°AO. : TT od LAVON. CEM: Sm / a oo.
: Lo ofp, INMATE NUMBER © : HOUSING UNIT. DATE .
NAME: _LAvo ear. “snr . . Li €2Z5402 CB? | 5730-26 |
‘ (PLEASE PRINT) . . ok , 2. ITEMS TO BE CHARGED TO MY ACCOUNT ot .
. : ‘ , “ oo "(This section to be complete by ysterts only)
poc NUMBER: EZ5402 | 7
HOUSING UNIT: | Gb-/38 Se — , Inmates are required by DC-ADM 820 to share in the cost .
PROBLEM: ./@4. (5) es 2 Lilave eer A | of their medical services

NOTICEABLE BUtwilG ON Alig [eck _.
. Flom LAST PEALS MedjeAL 5 /TwaTion| 30
- PIOKITOLED LT Ans ees fo bE. SEN

 

 

 

 

: $5.00 Co-payment fee for Medical/Dental evaluation.
| UNDERSTAND THAT MY SICK CALL VISIT WILL BE SUBJECT TO THE | an So a mo,
co. PAY REFERENCED IN DC-ADM 820. |” So Number of prescriptions: . x $5.00.
= a ory = rath . . _ a $$ Total Co-Payment fee to be decuted from
Place Refill Stickers below: Pd -._ inmate's account. 7
. oT _ DATE
PLACE THIS REQUEST FORM INTHELOCKED = =— "| BL INMAT'S SIGNATURE  . {4 MEDICAL STAFF'S SIGNATURE
_ MEDICAL BOX ON THE HOUSING UNIT. Se Oo peeve Coed Act fo.

~ 5, BUSINESS OFFICE'S SPACE

  

 

TID Checked & Verified

 

 

, ot - ——_—_—__—". “.CHARGEENTERED [DATE ~~ BOOKKEEPER
pc-5s00 tt ; oe Te oy lS a

 

 

 

 

 

 

 

 

 
01621-CCC-

-CV

Case 1:20

CA Document1 Filed 09/08/20 Page 46 of 49

es
Lee
SUN
RSet
Jee

Se

Sooty
Se
Roa

Pont.

eee
Pe.

SSeS
=

 

 

 
 

 

Case 1:20-cv-01621-CCC-CA Document1 Filed 09/08/20° Page 47 of 49

 

 

 
 

[! Case 1:20-cv-01621-CCC-CA Document 1 Filed 09/08/20 Page 48 of 49

Ss ve Cs ) ms : : oo oO: .
tat hes (OF SetvitEe

(CE Aven) Ceci Sma , Geenry THAT Cores.
OF THE SuiT, BE Foudarhed BY THE Holorr6Le
_ Cook ADS SEWE ONS

(I Cope SUPREUNTESENT LUTHER. CAT SQ--SmiTH Ficcd ?

GB CoPY- DePore WakerFied CAT Str smidFiecd  ,

if Cora 7 SecreTaey os. DDETREL ( Sectemey’s OFA CE OF ©

Guevavce ANS APD Peasee/ana SED ETMenT OF Con RexTionS
| L9PRQ” TECHNOLOGY. PAR WAP- PI ECHANLEBULS, 7A, ITSO
tk C oP - Dz. Son, ANS. Ana CAS WITH Heacte AdmnhSTBATER
GAT. S@- sraHEIEwr: ? |

_. «it COPY. TEARAOCE). ALLEGAN) 1 mi. 49010 ¢ i), eD. Peeesco Com.
JIPYAWUFACTULER? CLAP: .

 

 

ana TA. ISTON

 

 

_ CHS Ko ae Tey

. “Lavonl Cert. Sent |
— Un C20 Smaoth

—Ezsten (Sane

OCI. Sm C1ELd
ao Yee Skee
Motive don) A. Le83

x
me
oo

7
v

J
Q

0

 

 

 

 

 

 

 

 

1 COPg_ “PResomcee Hace 3. 5.2. onl amore ‘Duaeenney SEU CD _ oo

 

 

 

 

 
 

AVON CECIL SIT
EO OR OF wo ee aaa een “NATE a na ea a=
ri “OF CORRECTIONS 3 pegetets i 2 19652 $ 009.70

§300372206 AUG 31 2020

 

UNITED STATES
POSTAL SERVICE

USPS TRACKING ==
U

SPS TRACKIN

“MI ! a

9023 0722 4287 1901 06

 

 

Label 400 Jan, 2013
7690-16-000-7948

 

* MAIL * Sa 7 ae
ey

Label 107A, July 2013

Se

|
-FeCERVICE, |

vali POSTAL: SERVICEs I
- |

For Domestic Use Only

 

 

 
